      Case 1:19-cv-11948-PGG-BCM Document 17 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       5/11/20
MARVIL HARDING, et al.,
               Plaintiffs,                           19-CV-11948 (PGG) (BCM)
       -against-                                     ORDER
NYC CRANE HOIST & RIGGING, LLC, et
al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       By Order dated April 23, 2020 (Dkt. No. 16), the Court directed the parties to file a joint

letter, no later than April 30, 2020, updating the Court on the status of their mediation efforts and

(if those efforts were unsuccessful) proposing three dates in May 2020 on which both parties'

principal trial counsel are available for a telephonic initial case management conference. The

parties have filed no such letter.

       No later than May 15, 2020, the parties shall file the joint letter required by the Court's

Order dated April 23, 2020.

Dated: New York, New York                     SO ORDERED.
       May 11, 2020


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
